Citation Nr: 1503670	
Decision Date: 01/26/15    Archive Date: 02/09/15

DOCKET NO.  11-10 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney


ATTORNEY FOR THE BOARD

David Gratz, Counsel






INTRODUCTION

The Veteran served on active duty from January 1968 to January 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2009 and April 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Board denied the Veteran's claim for service connection for an acquired psychiatric disorder in a September 2013 decision.  Thereafter, the Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In a May 2014 Joint Motion for Partial Remand, the Secretary of VA and the Veteran (the parties) moved the Court to vacate the September 2013 decision as to that issue.  The Court granted the JMR in a May 2014 Order.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In its May 2014 Order granting the Joint Motion for Partial Remand, the Court determined that the Board should "satisfy its duty to assist by attempting to obtain the records identified by Appellant."  See May 2014 Joint Motion, p. 4.  The Court specified that the "Appellant identified records located at the Pentagon, Patent Office, U.S. Environmental Office, and the Central Intelligence Agency from 1969 that he asserts would verify his alleged stressors."  Id., p. 3.  Perhaps because no "U.S. Environmental Office" exists, the Court instructed that "the Board should also confirm the exact location of Appellant's records, including the current name of the agency or place where such records are stored."  Id., at footnote 1.

The Court further ordered that "in the event Appellant's claimed in-service injury or event can be validated or verified...VA would need to either provide a VA examination and opinion, or provide an adequate statement or reasons or bases as to why an examination and opinion is not necessary."

The AOJ should carry out the foregoing instructions provided by the Court.

Additionally, the AOJ should request the Veteran's most recent VA and private medical records.  The Veteran should be given an opportunity to identify any additional healthcare providers who had treated him for his claimed acquired psychiatric disorder on remand.  Thereafter, the AOJ should obtain any identified records that are not already included in the claims file.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and ask that he identify any outstanding VA and non-VA records pertaining to his claimed acquired psychiatric disorder that are not already of record.  The AOJ should ask the Veteran and his representative to confirm the exact location of his records to the best of their knowledge, including the current name and address of the agency or place where such records are stored.  Then, the RO should take appropriate measures to request copies of any outstanding records of pertinent VA or private medical treatment, as well as any pertinent records from the Pentagon, Patent Office, "U.S. Environmental Office" [if the Veteran or his representative provides an address or name of an actual agency], and the Central Intelligence Agency, and associate them with the claims file.  Any negative response should be in writing and associated with the claims file.

2.  Notify the Veteran that he may submit additional lay statements from himself and from other individuals who have first-hand knowledge of the nature and onset of his acquired psychiatric disorder.  He should be provided an appropriate amount of time to submit this lay evidence.

3.  If any of the Veteran's stressors are verified, provide him with an appropriate VA examination of his acquired psychiatric disorder, and obtain the examiner's opinion as to whether it is at least as likely as not that any current acquired psychiatric disability is related to any in-service event or injury, or had its onset in service.  Any conclusion expressed should be fully explained.

4.  Then readjudicate the appeal.  If the claim remains denied, issue a supplemental statement of the case to the Veteran and his representative and provide an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




